Citation Nr: 1631035	
Decision Date: 08/04/16    Archive Date: 08/11/16

DOCKET NO.  12-13 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to special monthly compensation (SMC) based on aid & attendance (A&A)/housebound status.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to June 1976.

This matter comes before the Board of Veterans' Appeals (Board) from May 2010 and September 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, that denied the Veteran's claim.  The Veteran filed a notice of disagreement dated in December 2011 and the RO issued a statement of the case dated in April 2012.  The Veteran filed his substantive appeal in May 2012, in which he requested to testify before the Board in Washington, D.C.  The Veteran withdrew his hearing request in May 2016.

In a May 2012 statement, the Veteran indicated he was seeking special monthly pension (SMP) based on the need for A&A.  The Veteran's representative, in a June 2016 Written Brief Presentation also stated that the Veteran was seeking A&A in conjunction with SMP benefits.  As the matter of entitlement to SMP based on A&A has yet to be adjudicated, this issue is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action, to include informing the Veteran and his representative that a claim for benefits must be submitted on the application form prescribed by the Secretary of VA and providing such forms.  See 38 C.F.R. §§ 3.150(a) (providing for furnishing of appropriate application form upon request for VA benefits); 3.155 (describing the manner and methods in which a claim can be initiated and filed); 3.1(p), 3.160 (defining various types of claims); 19.9(b) (2015). 


FINDING OF FACT

The evidence shows that the Veteran is not in receipt of service connection for any disabilities.


CONCLUSION OF LAW

The criteria for SMC based on the need for A&A/housebound status have not been met.  38 U.S.C.A. § 1114 (West 2014); 38 C.F.R. § 3.350 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. § 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326(a) (2015).  However, the VCAA is not applicable where, as here, the claim must be denied as a matter of law.  38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law).  

In this case, the Veteran has requested SMC based on the need for A&A /housebound status.  SMC is payable if, as the result of service-connected disability, the Veteran is so helpless as to be in need of regular A&A of another person or is permanently housebound.  38 U.S.C.A. § 1114(1),(s); 38 C.F.R. § 3.350(b).

A review of the Veteran's claims file indicates that the Veteran is not in receipt of service connection for any disability.  As SMC benefits, including those based on the need for A&A and housebound status require that the Veteran be in receipt of service connection for one or more disabilities, the claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to SMC based on A&A/housebound status is denied.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


